Citation Nr: 9920224	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for venereal disease.

2.  Entitlement to service connection for chest pain as due 
to an undiagnosed illness.

3.  Entitlement to service connection for chronic cough as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969, and from September 1990 to May 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is not currently diagnosed with a venereal 
disease.  His service medical records are negative for a 
venereal disease.

3.  The veteran's chest pain has been attributed to angina 
caused by atherosclerotic heart disease.  It is not due to an 
undiagnosed illness.

4.  The veteran's chronic cough has been attributed to 
bronchitis.  It is not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chronic 
residuals of venereal disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for chest pain 
as due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for service connection for chronic 
cough as due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chronic residuals 
of venereal disease.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a venereal disease while on 
active duty, whether he has chronic residuals of a venereal 
disease now, and whether there is a nexus provided by medical 
evidence or opinion which links the inservice occurrence with 
the current symptoms.

A review of the veteran's service medical records indicates 
that he gave a history of venereal disease on enlistment 
examination in December 1965.  On separation examination in 
March 1969 he did not report a history of venereal disease.  
He made no complaints regarding residuals of venereal disease 
and his evaluation was normal.  Physical examinations, 
conducted in September 1974, March 1979, June 1982, and 
August 1986, in connection with National Guard service, are 
likewise negative for complaints of, or findings regarding 
residuals of venereal disease.  

The veteran was recalled to active duty for service in 
Operation Desert Shield and Storm from September 1990 to May 
1991.  He was given two separation examinations, one in March 
1991, prior to re-deployment to the U.S., and another at Ft. 
Benning in April 1991.  The reports of these two examinations 
are negative for complaints or findings regarding chronic 
residuals of venereal disease.  He denied a history of 
venereal disease.  

The report of a VA general medical examination, conducted in 
January 1997, is negative for findings regarding chronic 
residuals of venereal disease.  The veteran reported a 
history of venereal disease contracted in Germany during his 
first period of active service.  He reported that he had been 
treated with penicillin and had no further episodes.

Private medical records, dated from April 1980 to May 1991, 
are negative for medical evidence or opinion relating to any 
residual impairment from venereal disease.  VA outpatient 
treatment records, dated from August 1995 to April 1998, are 
likewise negative for medical evidence or opinion relating to 
any residual impairment from venereal disease.  

The Board concludes that the objective medical evidence of 
record shows no current residuals of venereal disease.  The 
objective medical evidence of record also indicates that the 
veteran, by his own history, has indicated that he had a 
venereal disease prior to his first period of active service.  
His service medical records are negative for any inservice 
treatment regarding a venereal disease.  His claim for 
service connection for residuals of venereal disease is not 
well grounded and is denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the March 1998 statement of the case, the June 1998 
supplemental statement of the case, and in the above 
discussion.


2.  Entitlement to service connection for chest pain as due 
to an undiagnosed illness.

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.

A review of the veteran's service medical records, for both 
periods of active service, is negative for complaints of 
chest pain.  The veteran was diagnosed with hypertension 
prior to his second period of active service and was on 
medication while deployed for Operation Desert Shield/Storm.  
Service connection for hypertension based on the veteran's 
first period of active service was denied by a rating 
decision of May 1980.  

Private medical records, dated from April 1980 to May 1991, 
are negative for medical evidence or opinion relating to 
chest pain attributable to an undiagnosed illness.  VA 
outpatient treatment records, dated from July 1995 to April 
1998, are negative for medical evidence or opinion which 
attributes the veteran's complaints of chest pain to an 
undiagnosed illness.  He was noted to have angina and 
congestive heart failure.  Chest pains were attributed to 
congestive heart failure.

The report of a VA examination, conducted in January 1997, 
shows the veteran complaining of chest pain three to four 
times per week while he is working.  He stated that it was 
located in the left part of his chest.  It was associated 
with shortness of breath.  It lasted from five to ten 
minutes.  He was noted to have high blood pressure.  

Cardiac exam revealed a regular rate without murmurs, rubs, 
or gallops.  PMI was not displaced, precordium was not 
hyperactive.  There was no peripheral edema.  EKG revealed 
nonspecific ST, T abnormalities.  Diagnoses included 
hypertension and atypical chest pain, etiology unknown.

The report of a VA heart examination, conducted in August 
1997, shows the veteran complaining of chest pain three to 
four times per week, located in the left chest area.  He 
takes nitroglycerin with relief.  Cardiac exam showed a 
regular rate without murmurs, rubs or gallops, PMI was not 
displaced, precordium was not hyperactive, and there was no 
chest wall pain to palpation.  Diagnoses were hypertension 
with past history of congestive heart failure, and 
arteriosclerotic cardiovascular disease with angina.

The Board concludes that the objective evidence of record 
shows no competent medical evidence or opinion which 
attributes the veteran's chest pain to an undiagnosed 
illness, or to his active military service.  The objective 
medical evidence of record indicates that the veteran's chest 
pain is caused by arteriosclerotic heart disease with angina.

As noted above, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the March 1998 statement of 
the case, the June 1998 supplemental statement of the case, 
and in the above discussion.


3.  Entitlement to service connection for chronic cough as 
due to an undiagnosed illness.

The veteran has contended that he currently has a chronic 
cough which is attributable to an undiagnosed illness related 
to his service in the Persian Gulf.  A review of the 
veteran's service medical records is negative for complaints 
of, treatment for, or diagnosis of a chronic cough, or an 
undiagnosed illness manifested by a chronic cough.  

VA outpatient treatment records, dated from July 1995 to 
April 1998, do not show any medical evidence or opinion which 
attributes the veteran's complaints of a chronic cough to an 
undiagnosed illness.  The Board notes statements from the 
veteran's wife and friends, to the effect that the veteran 
has had a chronic cough since returning from service in the 
Persian Gulf.

The report of a VA examination, conducted in January 1997, 
shows the veteran complaining of a cough he stated he 
developed during Desert Storm.  He reported that he had quit 
smoking in January 1996.  He smoked a pack a day for 37 years 
prior to that.  He stated that any change in body 
temperature, or change in the temperature or air circulation 
caused him to cough.  He stated that it is a dry, non-
productive cough.  Lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  He also 
reported that his fellow civilian workers are bothered by 
sinus problems.  He works around chemicals and has to wear 
goggles and other protective gear.  The diagnosis was chronic 
persistent cough.

The report of a VA respiratory function examination, 
conducted in December 1997, shows the veteran giving a 
history of chronic cough which developed in the Persian Gulf.  
He specifically denied chest pain, chest tightness, wheezing, 
shortness of breath, weight loss, anorexia, or known exposure 
to tuberculosis.  He reported that he had quit smoking two 
years prior with no appreciable change in symptoms.  Chest X-
ray was normal in 1995 and December 1997.  His pulmonary 
function tests were interpreted as normal, although his 
values were in the lower limits of normal.  He did not cough 
during the interview or the examination.  His lungs were 
clear to auscultation and percussion.  Chest expansion was 
good.  The diagnosis was bronchitis, possibly reversible 
obstructive ventilatory impairment.

The Board concludes that the objective evidence of record 
shows no competent medical evidence or opinion which 
attributes the veteran's complaints of chronic cough to an 
undiagnosed illness, or to his active military service.  The 
objective medical evidence of record indicates that the 
veteran's chronic cough is caused by bronchitis.  The 
veteran's claim for service connection for a chronic cough, 
as caused by an undiagnosed illness, is not well grounded and 
is denied.


ORDER

Entitlement to service connection for residuals of venereal 
disease is denied.
Entitlement to service connection for chest pain, attributed 
to undiagnosed illness, is denied.
Entitlement to service connection for chronic cough, 
attributed to undiagnosed illness is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

